Citation Nr: 1442609	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include bursitis.

2.  Entitlement to service connection for a hip condition, to include a pelvic deformity.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, in April 2013, the RO granted service connection for hypertension and for bilateral pes planus with osteoarthritis and hallux rigidus, thus satisfying the Veteran's appeal of those two issues.

The Board remanded the remaining issues on appeal in August 2013 to afford the Veteran a hearing.  In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.  The case has now been returned to the Board.

The Board observes that, in a December 1999 rating decision, the RO denied the Veteran's claims for service connection for a left shoulder disability and a hip condition on the basis that the claims were not well grounded.  In February 2002, the Veteran was provided with VCAA notice regarding his claims for service connection, but the claims were again denied.  The RO noted in the narrative that the Veteran's service medical records were unavailable for review but that if the records were located at a later date, the decision would be reconsidered.  Subsequent denials in March 2005, January 2008, as well as the present appeal, dated October 2009, reiterated the unavailability of service medical records.

The Board generally does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, however, the Veteran's claims of service connection must be reconsidered on a de novo basis under 38 C.F.R. § 3.156(c) and not on the basis of new and material evidence.  A review of the claims file shows that in May 2012, the RO received partial service treatment records (STRs), including the Veteran's entrance and separation examinations and a report of medical history completed by the Veteran at separation from service.  These records were not previously considered by the RO.  The Board finds that receipt of the Veteran's partial STRs falls within the purview of 38 C.F.R. 
§ 3.156(c).  Thus, the issues on appeal are as stated on the title page of this decision.  On remand, the RO must adjudicate the Veteran's currently appealed claims as claims of service connection and not on the basis of new and material evidence.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred a left shoulder disability, to include bursitis, and a bilateral hip condition, to include a pelvic deformity, during active service.  The Board finds that additional development is necessary before these claims can be adjudicated on the merits.

The Veteran was never afforded a VA examination and opinion that determines whether the Veteran has a present diagnosis of either a left shoulder condition or a hip condition, or whether any such conditions are related to service.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In May 2012, the Board received the Veteran's partial STRs, which included his entrance and separation examinations and his report of medical history, completed at separation from service.  The Veteran's July 1996 separation examination notes that the upper extremities and lower extremities, as well as the spine and other musculoskeletal systems, were normal.  However, the accompanying report of medical history completed by the Veteran indicates the Veteran experienced swollen or painful joints, and bone, joint or other deformities.

Additionally, the Veteran's ex-wife submitted a statement indicating that in 1991, during her marriage to the Veteran, he was diagnosed with a pelvic deformity and bursitis of the left shoulder.

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claims for a current left shoulder and hip disability.  The examiner should offer an opinion as to whether there is a current left shoulder disability and hip disability and if so, whether they are causally related to the Veteran's military service.  All lay and medical evidence should be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since separation from service at the VA Medical Center in Long Beach, California, and any records dating since July 2012 at the VA Medical Center in Durham, North Carolina, pertaining to any treatment the Veteran received for his left shoulder or hips.

2.  Then, schedule the Veteran for a VA examination (or examinations) with appropriate medical professionals for the purpose of determining the existence and etiology of any disorder of the left shoulder, including left shoulder bursitis, and any disorder of the hips, including a bilateral pelvic deformity.  All necessary evaluations, studies, and tests deemed appropriate by the examiner (or examiners) should be accomplished.  The VA examiner should thoroughly review the Veteran's claims file and note this has been accomplished in the VA examination report.

The examiner is requested to review the record evidence contained in the claims file and provide an opinion addressing the following questions:

Does the Veteran have a left shoulder disorder, to include bursitis?  If so, please specify the diagnosis (or diagnoses).

Does the Veteran have a bilateral hip and/or bilateral pelvic disorder, to include a bilateral pelvic deformity?  If so, please specify the diagnosis (or diagnoses).

For any diagnosed left shoulder disorder, did such disorder have its onset during the Veteran's period of service, or was such disorder causally related to any incident of his service?

For any diagnosed bilateral hip and/or bilateral pelvic disorder, did such disorder have its onset during the Veteran's period of service, or was such disorder causally related to any incident of his service?

Accordingly, the examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including lay testimony.

3.  Then, the RO should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



